Citation Nr: 0509328
Decision Date: 03/29/05	Archive Date: 06/28/05

DOCKET NO. 03-32 536                        DATE MAR 29 2005

On appeal from the
Department of Veterans Affairs Medical Center in Atlanta, Georgia

THE ISSUE

Entitlement to treatment in the Department of Veterans Affairs (VA) health care system without a copayment requirement for the period beginning January 18, 2002.

ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

According to information in the Medical Administrative Service (MAS) tile, the veteran served on active duty from April 1975 to April 1978.

This matter comes to the Board of Veterans' Appeals (Board) from a September 2003 decision of the VA Health Eligibility Center (I-IEC) in Atlanta. Georgia, which determined that the veteran was not eligible for treatment in the V A health care 	system without paying a copayment for the period beginning January 18,2002.

It is noted that in her September 2003 notice of disagreement. the veteran indicated that the Disabled American Veterans (DAV) would assist her in her appeal. The MAS file does not contain a completed VA Form 21-22 (Appointment of Veteran's Service Organization as Claimant's Representative). Consultation with the Regional Office indicates that the veteran has not executed a power 0 f attorney in favor of DAV or any other representative. Accordingly, the Board will proceed with consideration of this appeal under the assumption that the veteran has chosen to proceed unrepresented.

FINDINGS OF FACT

The veteran's countable family income exceeds the income threshold for entitlement to treatment in the VA health care system without a copayment requirement for the period beginning January 18.2002.

CONCLUSION OF LA W

The criteria for treatment in the V A health care system without a copayment requirement for the period beginning January 18.2002, have not been met. 38 U.S.C.A. §§ 1710, 1722, 5107 (West 2002); 38 U .S.C.A. §§ 17.47. 3.271, 3.272 (2004 ).

- 2 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that VA has satisfied its duties to the veteran under the Veterans Claims Assistance Act of 2000 (VCAA).

Under the VCAA, VA has a duty to notify a claimant of the information and evidence needed to substantiate and complete a claim, and of what part of that evidence the claimant is to provide and what part VA will attempt to obtain for the claimant. 38 U.S.C.A. § 51 03(a) (West 2002); 38 C.F.R.  3.159(b)( I )(2004); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). VA must also advise the claimant to submit any additional information in his possession that would support the claim. Pelegrini v. Principi (Pelegrini 11), 18 Vet. App. 112 (2004). In this case, in June, July, and August 2003 letters, the HEC provided the veteran with the required notification.

Under the VCAA, VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.I59(c) (2004). In this case, the HEC has obtained verification or the veteran's family income from appropriate sources. The HEC provided the veteran with appropriate forms on which to correct and verify the income she reported for the year 2001, encouraged her to respond to its letters requesting this information, and notified her of the action that would have to be taken under the law if she did not respond.

There is no indication of any outstanding private evidence, nor is there any indication that outstanding Federal department or agency records exist that should be requested. 38 U.S.C.A. 5103A(b), (c)(3) (West 2002); 38 C.F.R.  3.159(e)(I), (2) (2004). Given the nature of the issue on appeal. a VA medical examination is obviously not necessary. 38 U.S.C.A.  5103A(d)( I) (West 2002); 38 C.F.R. 3 .I59( c)( 4) (2004). For the reasons set forth above. and given the facts of this case, the Board finds that no further notification or development action is necessary in this case.

In any event, as set forth in more detail below, the pertinent facts in this case are not in dispute. Rather, resolution of this appeal depends on the application of the law

- 3 


rather than on weighing of the evidence. Under such circumstances. any failure to meet the VCAA duty to assist and notify is harmless error. See Valiao v. Principi, 17 Vet. App. 229 (2003).

Laws and Regulations

Under applicable statute, VA shall furnish hospital care and medical services to any veteran who is unable to defray the expenses of necessary care as determined under 38 U.S.C.A. § 1722(a). 38 U.S.C.A. § 1710(a)(2)(G).

For the purposes of 38 U.S.C.A. § 1710(a)(2)(G), a veteran shall be considered to be unable to defray the expenses of necessary care ifhis attributable income is not greater than a specified income threshold. 38 U.S.C.A. § 1722(a)(3). Effective January 1, 2002, the income threshold for a veteran with one dependent was $29,168. See 67 Fed. Reg. 4780 (January 31, 2002). Effective January 1, 2003, the income threshold for a veteran with one dependent \vas $29.576. VIIA Directive 2002-082 (December 13, 2002).

The term "attributable income" means income for thc calendar year preceding application for care, determined in the same manner in which an income determination is made for pension purposes under 38 U.S.C.A. § 1521. 38 C.F.R. § 17.47(d)(4).

In that regard, applicable criteria provide that payments of any kind. from any source, shall be counted as income during the 12-month annualization period in which received, unless specifically excluded. 38 C.F.R. §§ 3.271, 3.272 (2004).

Analysis

In this case, in January 2002, the veteran applied for V A health care by submitting a VA Form 10-10EZ, Application for Health Benefits. On the application, the veteran reported 2001 family income of $17,472. below the threshold for eligibility for cost-free health care.

- 4 


In June, July, and August 2003 letters, the HEC notified the veteran and spouse that an income verification program had revealed that family income for 2001 was substantially in excess of that reported to VA. They were offered the opportunity to verify or correct their income and assets for the year 2001.

Neither the veteran nor her spouse responded to the letters. but in August 2003, the veteran submitted another VA Form 10-10EZ on which she reported 2001 family income in the amount of $30,000. She also reported unreimbursed medical expenses in the amount of $1000, but failed to provide verification of her claimed figures.

In a September 2003 letter, the HEC notified the veteran that, based on her family income, her health care eligibility would be changed and she would be required to make copayments for medical care received from January 18, 2002.

The veteran appealed the HEC's determination. She claimed that her 2001 income included a one-time lump sum disability payment from the Social Security Administration. She indicated that her annual income was now only $6672 ($556 monthly). She further argued that her spouse's $17.000 annual salary should not be counted as she did not receive any of it.

The Board has carefully considered the contentions of' the veteran. but finds that they do not provide a basis upon which to grant her claim. With respect to her contention that her spouse's income and the one-time lump sum payment from Social Security should not be counted, the Board notes that under 38 C.F.R. § 3.271 (a), payments must be counted as income in the year received unless specifically excluded. As a spouse's income and income from Social Security are not specifically excluded under 38 C.F.R. § 3.272, they must be counted as income. The law is clear and specific in this regard. As a result. the veteran's family income for 2001 remains above the income threshold for eligibility for cost-free health care.

In light of the veteran's contentions that her income for 2002 would be below her 2001 income, the Board has considered 38 C.F.R.  17.47(d)(6), which provides that in order to avoid hardship, V A may determine that a veteran is eligible for care notwithstanding that she does not meet the income requirements discussed above,

- 5 


"if projections of the veteran's income for the year following an application for care are substantially below the income requirements established in 38 C.F.R. § 17.47(d)(1)(iii) or (d)(2). In this case, however, the veteran's reported 2002 income, consisting of her spouse's salary and her Social Security income, is not substantially below these thresholds.

For the reasons and bases set forth above, the Board finds that the law, and not the evidence, is dispositive. The veteran's 2001 income remains above the income threshold for eligibility for cost-free health care. In view of the foregoing, the appeal is denied. Sabonis v. Brown, 6 Vet. App. 426. 430 (1994).

ORDER

Entitlement to VA health care without a copayment requirement for a period beginning on January 18, 2002, is denied.

H. N. Schwartz
Veterans Law Judge, Board of Veterans' Appeals

- 6 




